Citation Nr: 1612310	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  07-27 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, post-operative right inguinal hernia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation at the housebound rate prior to
May 19, 2011.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977 and February
2003 through May 2004.  The Veteran also served in the Army National Guard of
West Virginia from 1978 through 2007.  The Veteran died on May [redacted], 2011.  The appellant is the Veteran's surviving spouse.  She was substituted as the appellant in April 2013.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2005, September 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and included multiple claims for increased disability ratings for various service-connected disabilities as well as a claim for service connection for residuals, post-operative right inguinal hernia.  

The appellant appeared and testified at a hearing before the undersigned Veterans Law Judge in May 2013.  Thereafter, in September 2013, the Board rendered a decision on the increased rating claims; however, it remanded the service connection claim for a right inguinal hernia.  The Board also took jurisdiction of a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as well as a claim for special monthly compensation at the housebound rate prior to May 19, 2011, as inextricably intertwined with the claim for a TDIU pursuant to Buie v Shinseki, 24 Vet. App. 242 (2010), and remanded those issues as well.

Additionally, in the September 2013 decision, the Board determined that the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was not on appeal as a timely substantive appeal had not been filed.  However, it found that a January 2011 submission of a new private psychological evaluation showing a diagnosis of PTSD was accepted by the RO as an informal claim to reopen for service connection for PTSD.  As the RO had not adjudicated that claim, the Board referred it for the RO to take appropriate action.  To date, no action has been taken to adjudicate this outstanding claim.  Therefore, the Board again REFERS this claim to the RO.  See 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 remand, the Board asked the AOJ to obtain the Veteran's Federal civilian employment records, including any employee health records, because the Veteran testified at a February 2008 hearing that his employer, the West Virginia National Guard, knew about the hernia.  The Board noted that the available service treatment records from the National Guard do not demonstrate the Veteran was on profile as a result of a right inguinal hernia.  However, the Veteran acknowledged he was a Federal civilian employee as well as a member of the West Virginia National Guard, and he performed the same work for both.  Consequently, the Board believed there may be Federal civilian employment records relating to the onset of the right inguinal hernia that should be sought on remand.

In addition, in the remand, the Board noted that the Veteran had reported that he retired from his Federal civilian employment sometime in early 2007 because of his service-connected disabilities.  Thus, the Board requested that records regarding the Veteran's retirement from Federal civil service be obtained from the Department of Labor and/or the West Virginia National Guard.  

Finally, the Board noted that it appears the Veteran underwent a Medical Board evaluation for disability discharge from the National Guard in or around 2007 as the claims file contains a June 2006 physical examination that was conducted to determine whether he should be referred for a Medical Board evaluation.  It was noted, however, that none of this paperwork is part of the claims file.  The Board requested that these records be obtained.

On remand, two requests were made to the West Virginia National Guard for the Veteran's Federal civilian employment record, to include any occupational health records and retirement records.  No response was received.  The Board notes, however, that records received since September 2013 indicate the Veteran retired in March 2007 and, therefore, the Board finds it likely that the West Virginia National Guard does not have the Veteran's records in its possession anymore due to the lapse of time.  An online search shows that the National Personnel Records Center's (NPRC) Federal Records Center Program maintains the Official Personnel Folders and Employee Medical Folders for Federal civilian employees whose employment ended after 1951, and that employment records are transferred there generally 120 days after the employee has been separated from Federal service.  Consequently, the records being sought may be at the NPRC's Federal Records Center Program.  Remand is, therefore, warranted to attempt to obtain those records from this source.

In addition, on remand, the RO obtained the Veteran's military personnel records from DPRIS.  These records contain orders showing the Veteran's discharge from the U.S. Army Reserve and the West Virginia National Guard in January 2007 due to disability (specifically a 20 percent disability according to the discharge order from the U.S. Army Reserve).  These records also contain a Standard Form 50-B, Notification of Personnel Action, showing the Veteran's retirement from his Federal civilian employment effective March 17, 2007, due to disability.  What these records do not contain is the documentation leading up to the decision that the Veteran was eligible for discharge and retirement due to disability.

As the Veteran contended that he was discharged and retired due to service-connected disabilities, it is necessary to have the records showing what disabilities were determined to disqualify the Veteran for continued military service and to qualify him for disability retirement from Federal civil service.  To that end, additional efforts are needed to obtain such records as requested in the Board's prior remand.  The Board notes that records for the Veteran's retirement from Federal civil service may be with his Official Personnel Record and, if so, they would be located at the NPRC as discussed above. 

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the prior remand has not been fully complied with, the Board has no discretion in this matter and must remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC Federal Records Center Program and request a copy of the Veteran's Federal civilian employment records (his Official Personnel Folder and Employee Medical Folder, if any) related to his Federal civilian employment with the West Virginia National Guard.  (The National Archives' website provides detailed instructions on how to submit such records requests.)  A negative reply should be requested if such information is not available with an explanation as to why.

2.  Contact the West Virginia's Adjutant General's Office, or any other appropriate agency such as the NPRC, and request the reports from any Medical Board proceedings evaluating the Veteran as unfit due to disability for continued service in the U.S. Army Reserve and the West Virginia Army National Guard, which led to the Veteran's discharge in January 2007.

3.  Thereafter, the claims remaining on appeal should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

